DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 25 – 34 and 41 - 44 in the reply filed on April 29, 2021 is acknowledged.
Claims 25 – 48 are pending; claims 35 – 40 and 45 – 48 are withdrawn; claims 25 – 34 and 41 – 44 have been considered on the merits.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 13, 2020, January 26 and May 18, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 34 is objected to because of the following informalities:  
.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 – 31, 41, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 31 and 42 are drawn to a method for treating a bacterial film, however are rendered vague and indefinite for reciting both “comprises” and “consists of” because the transitional phrases are intentionally divergent in nature.  Since “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps; and “consists of” specifically excludes any element, step, or ingredient not specified in the claim, the scope of the claims cannot be clearly determined.  Applicant may delete either phrase from the claims to overcome this rejection.  For purposes of examination, the claims are interpreted to “comprise” the limitations that follow.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25, 27 – 31, 33, 41, 43 – 44 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Budny et al. (US 2002/0037260).
Regarding claim 25 and 41, Budny teaches compositions and methods for treating biofilms, the compositions comprising a first enzyme to degrade the biofilm and a second agent such as an antibiotic to kill the bacteria of the biofilm (abstract, 0022-0023); wherein the first enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although Budny does not teach the enzymes are “marine” or obtainable from the claimed sources, these limitations are patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 27, the method is disclosed effective to treat respiratory infection such as pneumonia and cystic fibrosis (0130).
Regarding claims 28 – 31, the method is disclosed effective to treat biofilms caused by P. aeruginosa, S. pyogenes, S. pnemoniae (p.5-6).
Regarding claim 33, a single antibiotic may be administered (claim 35).
Regarding claims 43, the enzymes can be recombinant (0132-0140).
Regarding claim 44, the antibiotic may be selected from those claimed (0104-0124). 
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 25 – 33, 41, 43 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Budny et al. (US 2002/0037260).
Regarding claim 25 and 41, Budny teaches compositions and methods for treating biofilms, the compositions comprising a first enzyme to degrade the biofilm and a second agent such as an antibiotic to kill the bacteria of the biofilm (abstract, 0022-0023); wherein the first enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although Budny does not teach the enzymes are “marine” or obtainable from the claimed sources, these limitations are regarded as a product by process type limitations.  Please note that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)

Regarding claim 26, although the reference does not specifically teach the subjects are human, the method is used to treat various human conditions (0130), indicating suitability for human subjects.  Thus, in following the teachings of Budny, it would have been obvious to one of ordinary skill in the art to practice the methods of Budny with human subjects and with a reasonable expectation for success.
Regarding claim 32, Budny teaches the enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although the reference does not specifically exemplify both together, it would have been obvious to one of ordinary skill in the art to combine the enzymes together for their known and common benefit, and with a reasonable expectation for successfully treating the biofilm, particularly as the results obtained thereby are no more than the additive effect of the ingredients.  (MPEP 2144.06 I)  The idea for combining them flows logically from their having been used individually in the prior art.  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

s 25 – 34, 41, 43 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Budny et al. (US 2002/0037260) in view of Schaeffer-Korbylo et al. (WO 2013/095439, cited by US 2014/0377192).
Regarding claim 25 and 41, Budny teaches compositions and methods for treating biofilms, the compositions comprising a first enzyme to degrade the biofilm and a second agent such as an antibiotic to kill the bacteria of the biofilm (abstract, 0022-0023); wherein the first enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although Budny does not teach the enzymes are “marine” or obtainable from the claimed sources, these limitations are regarded as a product by process type limitations.  Please note that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 27, the method is disclosed effective to treat respiratory infection such as pneumonia and cystic fibrosis (0130).  Regarding claims 28 – 31, the method is disclosed effective to treat biofilms caused by P. aeruginosa, S. pyogenes, S. pnemoniae (p.5-6).  Regarding claim 33, a single antibiotic may be administered (claim 35).  Regarding claims 43, the enzymes can be recombinant (0132-0140).  Regarding claim 44, the antibiotic may be selected from those claimed (0104-0124).
Regarding claim 26, although the reference does not specifically teach the subjects are human, the method is used to treat various human conditions (0130), indicating suitability for 
Regarding claim 32, Budny teaches the enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although the reference does not specifically exemplify both together, it would have been obvious to one of ordinary skill in the art to combine the enzymes together for their known and common benefit, and with a reasonable expectation for successfully treating the biofilm, particularly as the results obtained thereby are no more than the additive effect of the ingredients.  (MPEP 2144.06 I)  The idea for combining them flows logically from their having been used individually in the prior art.  
Regarding claim 34, Budny does not teach the method wherein the compositions are administered via mouth spray.  However Budny teaches the methods are effective for treating biofilm in the mouth or oral cavity (0055, 0064, claims 4, 18).  At the time the claims were filed, mouth sprays were known forms of treating biofilms in the oral cavity.  In support, Schaeffer-Korbylo teaches compositions and methods for treating oral biofilms wherein enzyme compositions are administered by mouth spray (0008, 0022, claims 9).  Thus, as evidenced by Schaeffer-Korbylo, it would have been obvious to one of ordinary skill in the art to administer the enzyme compositions of Budny via a mouth spray as a matter of routine practice, and with a reasonable expectation for successfully treating a biofilm of the oral cavity.  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claims 25 – 33, 41 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Budny et al. (US 2002/0037260) in view of Gudmundsdóttir et al. (1993) as evidenced by Search Result 1 (2021).
Regarding claim 25 and 41, Budny teaches compositions and methods for treating biofilms, the compositions comprising a first enzyme to degrade the biofilm and a second agent such as an antibiotic to kill the bacteria of the biofilm (abstract, 0022-0023); wherein the first enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although Budny does not teach the enzymes are “marine” or obtainable from the claimed sources, these limitations are regarded as a product by process type limitations.  Please note that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Regarding claim 27, the method is disclosed effective to treat respiratory infection such as pneumonia and cystic fibrosis (0130).  Regarding claims 28 – 31, the method is disclosed effective to treat biofilms caused by P. aeruginosa, S. pyogenes, S. pnemoniae (p.5-6).  Regarding claim 33, a single antibiotic may be administered (claim 35).  Regarding claims 43, the enzymes can be recombinant (0132-0140).  Regarding claim 44, the antibiotic may be selected from those claimed (0104-0124).
Regarding claim 26, although the reference does not specifically teach the subjects are human, the method is used to treat various human conditions (0130), indicating suitability for human subjects.  Thus, in following the teachings of Budny, it would have been obvious to one of ordinary skill in the art to practice the methods of Budny with human subjects and with a reasonable expectation for success.
Regarding claim 32, Budny teaches the enzyme may be serine proteinases chymotrypsin and/or trypsin (0047).  Although the reference does not specifically exemplify both together, it would have been obvious to one of ordinary skill in the art to combine the enzymes together for their known and common benefit, and with a reasonable expectation for successfully treating the biofilm, particularly as the results obtained thereby are no more than the additive effect of the ingredients.  (MPEP 2144.06 I)  The idea for combining them flows logically from their having been used individually in the prior art.  
Regarding claims 41 - 43, Budny does not teach the enzymes with the claimed SEQ ID 1.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute one chymotrypsin and/or trypsin with one of a different sequence in the methods of Budny as a simple substitution of known functional equivalents, and with an expectation to obtain predictable and successful results.  At the time the claims were filed, the claimed sequence was known in the prior art.  In support, Gudmundsdóttir teaches sequences of trypsin from Atlantic cod (see search results 05.11.2021, result 1) wherein the trypsin is disclosed to contain all common features known of trypsin (abstract), has identical catalytic mechanisms to the serine protease family, and are identified as trypsin I with high catalytic activity (p.1091).  Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated to use the instant trypsin in the methods of Budny with a reasonable expectation for successfully treating a biofilm.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699